Citation Nr: 1428867	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-03 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease, lumbar spine, with fusion at L5-S1 prior to June 23, 2010.

2.  Entitlement to a rating in excess of 40 percent for degenerative joint disease, lumbar spine, with fusion at L5-S1 from June 23, 2010.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1986 to October 1987.  

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision dated March 2008 in which the RO, inter alia, granted service connection and assigned an initial 10 percent rating for degenerative joint disease, lumbar spine, with fusion at L5-S1, effective June 22, 2006.  A notice of disagreement (NOD) with the initial rating assigned was received in March 2008.  A statement of the case (SOC) was issued in December 2008, a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) was received in December 2008, and a supplemental SOC (SSOC) was issued in August 2009.  The RO granted a higher initial rating of 20 percent in a December 2008 rating decision.  

In March 2010, the Board remanded the claim for higher rating for r further development.  Subsequently, in a February 2014 rating decision, the RO granted a 40 percent rating effective June 23, 2010.  

As the Veteran disagreed with the initial rating assigned following the award of service connection, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings or already service-connected disabilities).  As a subsequent, staged rating was assigned, the appeal also encompasses the matter of a higher rating for the lumbar spine disability from June 23, 2010, as reflected on the title page.  Id.; AB v. Brown, 6 Vet. App 35, 28 (1993).  

The Board notes that, in addition to the paper claims file, the Veteran has a paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals the documents in Virtual VA are either duplicative of those in the paper claims file or are irrelevant to the issue on appeal.  

For reasons expressed below, the claims on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

While the Board regrets further delay, a review of the claims file reveals that further AOJ action in this appeal is warranted. 

In his March 2008 NOD, the Veteran reported being incapacitated for three weeks in September 2006, which required bed rest per his doctor's orders.  He noted going to the hospital twice during that time.  Additionally, the June 2010 VA examiner diagnosed intervertebral disc syndrome, and noted at least five incapacitating episodes due to the Veteran's spine disease during the prior twelve-month period.  The examiner noted that the Veteran had gone to the emergency department for most of these episodes.  This evidence suggests that there is pertinent, outstanding evidence that bears on evaluation of the Veteran's disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a (2013).  .  On remand, the AOJ should undertake appropriate action to obtain these additional records. 

Accordingly, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authority to obtain, records pertaining to incapacitating episodes and visits to the hospital or emergency department due to back pain in September 2006 and prior to June 2010, as noted above.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

Also, as for VA records, the claims file currently includes VA treatment records from the Albany VA Medical Center (VAMC) and Malone CBOC dated through May 14, 2010.  Thus, more recent records from these facilities may exist.  Furthermore, a November 2011 VA examination reveals results of a nerve study from the Stratton VA Medical Center (VAMC).  This indicates that the Veteran continued to seek treatment through VA, and further VA treatment records should be obtained and associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Albany and Stratton VAMCs and Malone CBOC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo further examination, if appropriate) prior to adjudicating the claims on appeal.  In adjudicating the claims, the AOJ should address whether continued, or further, staged rating of the disability( pursuant to Fenderson, 12 Vet. App. at 126), is appropriate.  The AOJ should particularly consider all  evidence added to the record since the last adjudication.  

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Obtain from the Albany VAMC, Stratton VAMC and Malone CBOC and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records, to include records since September 2006 related to incapacitating episodes or emergency department/hospital visits due to the Veteran's back disability.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo further examination, if appropriate) adjudicate the claims on appeal in light of all pertinent evidence (to include that added to the record since the last adjudication) and legal authority (to include consideration of whether continued, or further, staged rating, pursuant to Fenderson, is appropriate).  

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



